Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 1 of 30 PagelD: 7

EXHIBIT A
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 2 of 30 PagelD: 8

ESX-L-004352-20 06/29/2020 9:45:41 AM Pg 1 of 4 Trans ID: LCV20201135504

28289

Salvatore Imbornone, Jr. - I.D.: 000801984

McHUGH & IMBORNONE, P.A.
29 Columbia Turnpike, Suite 101
Florham Park, New Jersey 07932
Telephone (973) 966-1520

Attorneys for plaintiff, Jade S. White
JADE S. WHITE,

Plaintiff,
vs.
MELVIN DIAZ, MD TRANSPORT, LLC.,
ABC COMPANIES (1-10) (names being

fictitious) and JOHN DOES (1-15) (names
being fictitious)

Defendants.

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: ESSEX COUNTY
DOCKET NO. ESX-L

Civil Action

COMPLAINT, DEMAND FOR JURY
TRIAL, DESIGNATION OF TRIAL
COUNSEL, DEMAND FOR ANSWERS TO
INTERROGATORIES, AND DEMAND
FOR PRODUCTION OF INSURANCE
AGREEMENTS

 

 

Plaintiff, Jade S. White, by way of Complaint against defendants, states the following:
FIRST COUNT
1, On or about November 4, 2019, plaintiff, JADE S. WHITE, was the operator of a
motor vehicle traveling in a westerly direction on U.S. Route 22 at or near mile marker 55.84, in the
Township of Union, County of Union, State of New Jersey.
2. At the same time and place, defendant, MELVIN DIAZ, was the operator of a tractor
trailer as agent, servant, and/or employee of defendant, MD TRANSPORT, LLC., traveling in a
westerly direction on U.S. Route 22 in Union, New Jersey.
3. At the same time and place, the aforesaid defendants so carelessly, negligently and
recklessly owned, operated and/or maintained their tractor trailer; failed to make proper and

effective observations; failed to have proper contro! of their tractor trailer; failed to operate at

 

 
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 3 of 30 PagelD: 9

ESX-L-004352-20 06/29/2020 9:45:41 AM Pg 2 of 4 Trans ID: LCV20201 135504

proper speed for existing road and traffic conditions, suddenly, without signal or warning, entered
plaintiffs lane striking and colliding with plaintiff's vehicle, causing plaintiff to sustain permanent
injury.

4, As a direct and proximate result of the negligence of the defendants aforesaid, the
plaintiff suffered severe injury, was required and will in the future be required to seek medical
attention for her injuries and will continue to suffer great pain and be incapacitated from pursuing
her usual employment and other activities. Said injuries have caused the plaintiff pain and
suffering, past, present and future, mental anguish and have left the plaintiff with permanent
disabilities that will in the future diminish the quality of plaintiff's life.

WHEREFORE, plaintiff, JADE S. WHITE, demands judgment against the defendants,
MELVIN DIAZ and MD TRANSPORT, LLC., individually, jointly, and severally, for damages,
lawful interest, and costs of suit.

SECOND COUNT

1. Plaintiff repeats each and every allegation of the previous Count of the Complaint as
though fully set forth at length herein.

2, ABC COMPANIES (1-10) (names being fictitious) and JOHN DOES (1-15) (names
being fictitious), inclusive, are pleaded pursuant to R. 4:26-4 to temporarily suffice for the presently
undetermined identities of such other persons, corporations, partnerships, public entities and/or
business entities of any nature and their agents, servants or employees or independent contractors,
whose acts of negligence may have caused or contributed to the injuries and damages more
particularly described hereinafter.

3. At such time as the identities of these fictitiously pleaded tortfeasors are ascertained,
plaintiff shall seek leave to amend this Complaint so as to substitute the actual identities of said

individuals or firms. Plaintiff attributes each and every act of negligence and damages alleged

 

 

 

 
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 4 of 30 PagelD: 10

ESX-L-004352-20 06/29/2020 9:45:41 AM Pg 3 of 4 Trans ID: LCV20201135504

against the named defendants hereto to those who are fictitiously pleaded as if they were more
specifically set forth in their entirety. Additionally, plaintiff attributes and hereby specifically
pleads any act which in any way contributed to the happening of the accident as set forth herein,
including but not limited to negligent acts involving the maintenance, construction, design,
supervision and control of a roadway; the ownership, control, operation or entrustment of a motor
vehicle; the serving, providing, offering or distributing of alcoholic beverages; the maintenance,
supervision, control, repair or alteration of a motor vehicle and/or any other negligent conduct
undiscovered at this time.
WHEREFORE, plaintiff demands Judgment on this Count against the defendants
mentioned herein, for damages together with lawful interest, and costs of suit,
DEMAND FOR JURY TRIAL

Pursuant to Rule 4:35-1, Plaintiff demands a trial by jury as to all issues of the within

complaint.
DESIGNATION OF TRIAL COUNSEL

Pursuant to Rule 4:25-4, Salvatore Imbomone, Jr., is hereby designated as trial counsel in

the above matter.
DEMAND FOR ANSWERS TO INTERROGATORIES

Demand is hereby made of each defendant for answers to Form C and Cf1l) Uniform

Interrogatories, all within the time limits prescribed by the Rules of Court.
DEMAND FOR PRODUCTION OF INSURANCE AGREEMENTS

Pursuant to R 4:10-2(b), demand is hereby made that you disclose to the undersigned
whether there are any insurance agreements or policies under which any person or firm carrying an
an insurance business may be liable to satisfy all or part of a judgment which may be entered in the

action or to indemnify or reimburse for payment made to satisfy the judgment. If so, please attach a

 

 

 
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 5 of 30 PagelD: 11
ESX-L-004352-20 06/29/2020 9:45:41 AM Pg 4 of 4 Trans ID: LCV20201135504

copy of each, or in the alternative state, under oath and certification: (a) policy number; (b) name
and address of insurer; (c) inception and expiration date; (d} names and addresses of al] persons
insured thereunder; (¢) personal injury limits; (f} property damage limits; and (g) medical payment
limits.
CERTIFICATION PURSUANT TO R.4:5-1

T hereby certify pursuant to Rule 4:5-1, to the best of my knowledge, information and belief,
the matter in controversy is not the subject matter of any other action pending in any other Court or
of a pending arbitration proceeding. I further certify that no other persons or entities should be
joined in this action.

McHUGH & IMBO NE, P.A.
Attomeys for plat ade $. White

By:

 

Salvatore Imborne’e, Jr.
Dated: June 25, 2020

 

 

 
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 6 of 30 PagelD: 12

EXHIBIT B
Case 2:203R\-19498-ShoWekPW20bo0 qtumantAns Plead 1420: nares neal 13
4 ° }
doo Ai ele! .
“irtzwowson coer coord (AMT TAVTMIL UAL NMEA A
Law Division: Essex County

#2125972
Index no :ESX-L-4352-20

 

 

 

 

AFFIDAVIT OF SERVICE

Jade S. White

Plaintiff(s),
VS.

Melvin Diaz, et al

Defendant(s).

 

STATE OF CONNECTICUT
ss: East Hartford
HARTFORD COUNTY

Ethan Yade, the undersigned, being duly sworn, deposes and says that T was at the time of service over
the age of cightcen and not a party to this action. I reside in the State of Connecticut.

On 06/30/2020 at 4:30 PM, L served the within Summons and Complaint, CIS, Demands, Certification
on Melvin Diaz at 108 Old Foxon Road, New Haven, CT 06513 in the manner indicated below:

SUITABLE AGE: By delivering a true copy of cach to Juan Diaz, Uncle/Co-Resident, a person of
suitable age and discretion. Said premises is recipient's usual place of abode within the state.

A description of the Recipient, or other person served on behalf of the Recipient is as follows:

 

Sex Color of skin/race Color of hair Ave Heivht Weight
Male Hispanic Black 60 5'6" 130
Other Features:

 

 

 

 

 

 

 

 

 

 

Your deponent asked the person spoken to whether the Recipient was in the active military service and
received a negative reply. Upon information and belief I have; being based on the conversations and
observations above narrated. Recipient is notin the military service.

‘4

 

 

Sworn to and subscribed before me on xX (ds. Us 4
July 01, 2020 ae Wade |

by an affiant who is personally known to Gyarinteed Subpoena
me or produced identification. 2009 Morris Avenue

Union, NJ 07083

1800 672-1952
Ca. (nace, — Atty File#:

NOTARY PYBLIC 403/31 12023

My Commission Expires:

AMY J. CHANTRY
NOTARY PUBLIC
OMe SIGH EXPIRES 3/31/2023
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 8 of 30 PagelD: 14

EXHIBIT C
Case 2:28,67-b64 992 50 Wo Haba Opa bret PglledrhOresKs oD: RawemelizbrepelD: 15

2 Moy Ie?
Real 4 17133 :
MACHU [7153.5
SUPERIOR COURT OF NEW JERSEY
Law Division: Essex County

#212556

 

 

 

AFFIDAVIT OF SERVICE
Index no :ESX-L-4352-20

Jade S. White

Plainuff(s),
vs.

Melvin Diaz, et al
Defendant(s).
STATE OF CONNECTICUT
ss: East Hartford

HARTFORD COUNTY

Ethan Yade, the undersigned, being duly sworn, deposes and says that T was at the time of service over
the age of eighteen and not a party to this action. I reside in the State of Connecticut.

On 07/06/2020 at 3:35 PM, I served the within Summons and Complaint, CTS, Demands, Certification
on MD Transport LLC at 108 Old Foxon Road, New Haven, CT 06513 in the manner indicated below:

CORPORATE SERVICE: By delivering a true copy of each to Leslie Diaz, Member of the above named
corporation, The undersigned asked the recipient if he/she is authorized to accept service on behalf of MD
Transport LLC, and the recipient responded in the affirmative.

Comments: 06/30/2020 @ 4:30 P.M., this is a a resident. Melvin Diaz is not present.

A description of the Recipient, or other person served on behalf of the Recipient is as follows:

 

Sex Color of skin/race Color of hair Age Height Weight
Female Hispanic Black 35 5'4'' 130

 

 

 

 

 

 

 

 

 

Other [eatures:

 

 

;
L 7
Sworn to and subscribed before me on x os bipe JEM
July 07, 2020 Fatyhut Yade
by an affiant who is personally known to Guaranteed Subpoena
me or produced identification. 2009 Morris Avenue

Union. NJ 07083
1800 672-1952
- Chu. ( ea, Atty Filed:
NOTARY PUBLFC 03731 12023

My Commission Expires: _

 

AMY J. CHANTRY
NOTARY PUBLIC
MY COMMISSION EXPIRES 4/31/2028
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 10 of 30 PagelD: 16

EXHIBIT D
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20

Law OFFICES

McHucu & IMBORNONE

A PROFESSIONAL ASSOCIATION
29 CoLuMBIA TURNPIKE
SUITE 101

FLORHAM Park, NEw JERSEY

SALVATORE IMBORNONE, JB. oves2
BRYAN R. GAVIN

a September 24, 2020

Tomas P. McHucH
(l958-20098)

Via First-Class Mail & Facsimile (516) 349-9427
Lancer Insurance Company

P.O. Box 9123

Plainview, New York 11803

Atin: Claim No. 1928000 -E ©

Re: Our Client: Jade White
Date of Accident: 11/4/19

Your Insured: MD Transport, LLC PLAINV|

Claim No.: 1928000
Our File No.: 28289

Dear Sir/Madam:

Page 11 of 30 PagelD: 17

TELEPHONE No.
(973) 966-1520

 

TELECOPIER No.
(873) 9E0-a028

rr

Enclosed herewith please find copy of filed Complaint and Jury Demand, together with
Affidavits of Service on Melvin Diaz and MD Transport, LLC. Kindly forward these documents

to counsel for the filing of a responsive pleading.

   
 

Thank you.
Very truly yours,
McH MBORNONE, P.A.
Sl/ap Salvatoré Imbornone, Jr.

  

Enclosures
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 12 of 30 PagelD: 18

EXHIBIT E
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 13 of 30 PagelD: 19

Gregory S. Pennington, Esq. 019001997

TRAUB LIEBERMAN STRAUS & SHREWSBERRY LLP
322 Highway 35 South

Red Bank, New Jersey 07701

732-985-1000

Attorneys for Defendants: Melvin Diaz and MD Transport, LLC
TLSS File No.: 2410.0054

 

JADE S. WHITE, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: ESSEX COUNTY
Plaintiff,
DOCKET NO.: ESX-L-4352-20
v.
Civil Action
MELVIN DIAZ, MD TRANSPORT, LLC,
ABC COMPANIES (1-10) (names being REQUEST FOR STATEMENT
fictitious) and JOHN DOES (1-10) (names OF DAMAGES

being fictitious),

Defendants.

 

Pursuant to Rule 4:5-2, defendants hereby demands of plaintiff, Jade S. White, a specific
statement of the amount of money damages claimed on each count of the Complaint, within 5

days of the date hereof.

gi Dry my 2? git
Dated: October 8, 2020 — ee we asa

Gregory S. Pennington, Esq.
TRAUB LIEBERMAN STRAUS &
SHREWSBERRY LLP

Attomeys for Defendants:

Melvin Diaz and MD Transport, LLC
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 14 of 30 PagelD: 20

EXHIBIT F
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 15 of 30 PagelD: 21

Greg Pennington

From: Bryan Gavin <b.gavin@minjlaw.com>

Sent: Wednesday, October 14, 2020 10:55 AM

To: Amanda Muldowney

Ce: Greg Pennington

Subject: RE: Jade White v. MD Transport; ESX-L-4352-20; Our File No.: 2410.0054

 

 

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

 

Hi Greg-
As previously indicated, plaintiff continues active medical treatment. Plaintiff's demand, without prejudice, is $500,000.

Thank you.

Bryan R. Gavin

Attorney at Law/Certified NFL Agent
McHugh & Imbornone, P.A.

29 Columbia Turnpike, Suite 101
Florham Park, New Jersey 07932

(P) 973- 966-1520
https://www.minjlaw.com/

From: Amanda Muldowney <amuldowney @tlsslaw.com>

Sent: Wednesday, October 14, 2020 10:30 AM

To: Bryan Gavin <b.gavin@minjlaw.com>

Cc: Greg Pennington <gpennington@tlsslaw.com>

Subject: Jade White v. MD Transport; ESX-L-4352-20; Our File No.: 2410.0054

Dear Mr. Gavin:
As per Greg Pennington’s request, please see attached correspondence. Thank you.

AMANDA MULDOWNEY
LEGAL ADMINISTRATIVE ASSISTANT | PARALEGAL

TRAUB LIEBERMAN

322 Highway 35 | 3rd Floor | Red Bank, NJ 07701
MAIN (732) 985-1000 | DIRECT (732) 936-5003 | FAX (732) 985-2000
www.traublieberman.com

If you have any difficulty, or if the transmission was incomplete, please advise. This message is intended only for the use of the individual or entity to
which it is addressed and may contain information that is privileged, confidential and exempt from disclosure under applicable law. If the reader of this
message is not the intended recipient or the employee or agent responsible for delivering the message to the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error,
please notify us immediately by telephone or e-mail, and delete the electronic version of the message from your system. Thank you.

1
Case 2:20-cv-14709-SDW-LDW Document 1-3 Filed 10/20/20 Page 16 of 30 PagelD: 22

EXHIBIT G
Case 2:26 ¥1143Q95S2WV-LOW/2ROCUMeN AnB PGiIeG 49/2R/20 DRagesbsAfeeAeBagelD: 23

Gregory 8. Pennington, Esq. 019001997

TRAUB LIEBERMAN STRAUS & SHREWSBERRY LLP

322 Highway 35 South
Red Bank, New Jersey 07701
732-985-1000

Attorneys for Defendants: Melvin Diaz and MD Transport, LLC

TLSS File No.: 2410.0054

JADES.WHITE,
Plaintiff,

Vv.

MELVIN DIAZ, MD TRANSPORT, LLC,

ABC COMPANIES (1-10) (names being

fictitious) and JOHN DOES (1-10) (names

being fictitious),

Defendants.

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: ESSEX COUNTY

DOCKET NO.: ESX-L-4352-20
Civil Action

ANSWER, SEPARATE DEFENSES,
ANSWERS TO ALL CROSS-CLAIMS,
DEMAND FOR DAMAGES, JURY
DEMAND, DESIGNATION OF TRIAL
COUNSEL, NOTICE PURSUANT TO
RULES 1:5-1 AND 4:17-4(c), DEMAND
FOR INTERROGATORIES, DEMAND
FOR EXECUTED HIPAA MEDICAL
AUTHORIZATIONS, CERTIFICATION
AND PROOF OF ATTORNEY MAILING

Defendants, Melvin Diaz and MD Transport, LLC, by their attorneys TRAUB

LIEBERMAN STRAUS & SHREWSBERRY LLP, as and for their Answer to the plaintiff's

Complaint, respectfully alleges:

FIRST COUNT

1. Denies knowledge and information sufficient to form a belief as to those

allegations set forth in the paragraph(s) number “1” and “2”.

mn Denies each and every allegation set forth in the paragraph(s) numbered “3” and

sq”
Case 2:2Bgyr14g 95S RW 1A Wade cuneeny Ane PGES 18/FQRO DAaggb8AbesesegelD: 24

SECOND COUNT

1. Defendants, Melvin Diaz and MD Transport, LLC, repeat and reiterate each and
every denial heretofore made in this Answer to the paragraphs of the Complaint designated
FIRST COUNT inclusive, with the same force and effect as if set forth here more particularly at
length, in response to paragraph “1” of the Second Count.

2. Denies each and every allegation set forth in the paragraph(s) numbered “2” and
“3”

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

1. Plaintiffs have recovered the costs of medical care, dental care, custodial care,
rehabilitation services, loss of earnings and other economical loss and any future such loss or
expense will, with reasonable probability, be replaced or indemnified in whole or in part from
collateral sources. Any award made to plaintiffs shall be reduced in accordance with the provisions
of New Jersey Rule 2A:15-97.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

2. The within action is barred or limited in accordance with the provisions of the

Comparative Negligence Act and the N.J.S.A. 2A:15-5.1, et. seq.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE

3. Any injury, damage or loss sustained was the result of the contributory negligence

of the plaintiffs.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

4. The defendants were faced with an emergency situation and acted reasonably under

the circumstances and by reason thereof was guilty of no negligence with respect to the accident in

question.
Case 2:2Ppwilgga ps2 BW -tdpiij2d2e anes Ane PG Heat 19/FArROD Rage soabesebagelD: 25

AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
5: The Complaint fails to allege facts or set forth a cause of action upon which relief
can be granted.
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
6. The Summons and Complaint of the plaintiffs is defective because of insufficiency
of process and/or insufficiency of service of process.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
the Any recovery in this action is limited by and in accordance with New Jersey Joint
Tortfeasors Contribution Law, N.J.S.A. 2A:53A.
AS AND FOR A EIGHTH AFFIRMATIVE DEFENSE
8. This Court does not have jurisdiction over the subject matter of this suit and the
answering party reserves the right to move to dismiss due to lack of jurisdiction over the subject
matter.
AS AND FOR A NINTH AFFIRMATIVE DEFENSE
os Defendant says that any damages suffered by plaintiff as a result of the
circumstances pled in plaintiffs complaint were the direct result of plaintiffs failure to take
reasonable action to prevent damages, and by such failure, plaintiff failed to mitigate any
damages in this action.
AS AND FOR A TENTH AFFIRMATIVE DEFENSE
10. Any injury, damage or loss sustained was the result of the negligence of third parties

over whom these defendants had no control.
Case 2:2Bepwil Aga BBW +m) 2d20 quent Ane PR UES 19/F OOD HasmesabessbagelD: 26

AS AND FOR A ELEVENTH AFFIRMATIVE DEFENSE
11. Defendants, Melvin Diaz and MD Transport, LLC, had no notice or knowledge of
the condition alleged.
AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE
12. The defendants were not guilty of any negligence.
AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE
13. This defendant reserves the right to move at or before the trial of this matter to
strike the Complaint on the grounds set forth in the Separate Defenses. This defendant hereby
reserves the right to move at or before the trial of this matter to strike the Complaint on the
grounds that it fails to set forth a cause of action.
AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE
14. Any injury, damage or loss sustained was the result of the sole negligence of the
plaintiff(s).
AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE
15. This action is time barred by the applicable Statute of Limitations.
AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE
16. Any injury, damage or loss sustained was the result of an unavoidable accident.
AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE
17. That plaintiff injuries was(were) caused in whole or in part by the failure of the
operator of the host vehicle to properly restrain the plaintiff(s) in said motor vehicle with a safety
seat or belt.
AS AND FOR A EIGHTEENTH AFFIRMATIVE DEFENSE

18. That by entering into the activity in which the plaintiff(s) was engaged at the time of
Case 2:2R6y11 469952 RV -1PW2ecunent ane phileg 49/220 DRagezdaales8egagelD: 27

the occurrence set forth in the complaint, said plaintiff(s) knew the hazards thereof and the inherent
risks incident thereto and had full knowledge of the dangers thereof; that whatever injuries and
damages were sustained by the plaintiff(s) herein as alleged in the complaint arose from and were
caused by reason of such risks voluntarily undertaken by the plaintiff(s) in his activities and such
risks were assumed and accepted by him in performing and engaging in said activities.
AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

19, Plaintiffs alleged injuries were not the result of any action and/or omission on the

part of defendants, Melvin Diaz and MD Transport, LLC.
AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

20. Without admitting any negligence or breach of duty, answering defendants state that

the plaintiffs’ injuries or damages were the result of a superseding or intervening cause.
ANSWER TO ALL CROSS-CLAIMS

This defendant denies the allegations of any cross-claims which have been or may be

asserted against it.
DEMAND FOR SPECIFICATION OF DAMAGES

Pursuant to Rule 4:5-2, the defendants, Melvin Diaz and MD Transport, LLC, hereby
demand of plaintiff, Jade S. White, a specific statement of the amount of money damages
claimed on each count of the Complaint.

JURY DEMAND
Defendants, Melvin Diaz and MD Transport, LLC, hereby demand a trial by jury on all

of the issues.
Case 2:2P BY 14g Qe SRW Py) 2d20 Geet Ane PERS 9/FORODHasmésuabssebagelD: 28

NOTICE OF DESIGNATION OF TRIAL COUNSEL

PLEASE TAKE NOTICE that, pursuant to Rule 4:25-4, notice is hereby given that

Gregory S. Pennington, is designated as trial counsel in the above matter.
NOTICE PURSUANT TO RULES 1:5-1 AND 4:17-4(c)

PLEASE TAKE NOTICE, that the undersigned attorney does hereby demand, pursuant
to the above cited rules of Court, that each party herein deriving or receiving pleadings,
deposition transcripts, discovery requests, interrogatories, correspondence and other similar
documents or responses thereto, is hereby requested to serve same upon the undersigned
attomey, whether or not they were received or served prior to or after the filing date of this
Answer.

DEMAND FOR CERTIFIED ANSWERS TO INTERROGATORIES

PLEASE TAKE NOTICE that pursuant to Rule 4:17-1(b), defendants hereby demand
that plaintiffs serve answers to Form A Interrogatories and Supplemental Interrogatories attached
hereto, within the time proscribed by the Rules of Court.

DEMAND FOR EXECUTED HIPAA MEDICAL AUTHORIZATIONS

PLEASE TAKE NOTICE that pursuant to Rule 4:17-4(f), effective September 1, 2014,
defendant(s) hereby demands that plaintiff(s) provide, contemporaneously with his/her answer to
Interrogatories, fully completed and executed medical authorizations pursuant to the Health
Insurance Portability and Accountability Act of 1996 (HIPAA), 42 U.S.C. §§ 1301, et seq., as to
each health care provider named in his/her answers to Interrogatories, excluding non-treating

expert witnesses, in the format and text of the authorization attached hereto.
Case 2:28 gw114gh2DW+PW/2equnent Ane PRES 19/FORDiD HagerescabeseBagelD: 29

CERTIFICATION

The undersigned hereby certifies that the matter in controversy is not the subject of any
other court action or arbitration proceeding, now pending or contemplated, and that no other
parties should be joined in this action.

The undersigned hereby certifies that the within pleading has been filed and served in
accordance with New Jersey Rule 4:6.

I certify that the foregoing statements are true to the best of my knowledge. I am aware
that if any of the foregoing statements made by me are willfully false, I am subject to
punishment.

WHEREFORE, defendants, Melvin Diaz and MD Transport, LLC, demand judgment
dismissing the Complaint herein together with the costs and disbursements of this action.

Dated: October 19, 2020 an OF / ae a

 

TRAUB LIEBERMAN STRAUS &
SHREWSBERRY LLP

Gregory S. Pennington

Attomeys for Defendants: Melvin Diaz and MD
Transport, LLC
Case 2:2Bg vil Ago 2DW-+ Piacoa qunent ane PG REG 49/FORO D Nage2d4cabesebagelD: 30

Gregory S. Pennington, Esq. 019001997

TRAUB LIEBERMAN STRAUS & SHREWSBERRY LLP
322 Highway 35 South

Red Bank, New Jersey 07701

732-985-1000

Attorneys for Defendants: Melvin Diaz and MD Transport, LLC
TLSS File No.: 2410.0054

 

JADE S. WHITE, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: ESSEX COUNTY
Plaintiff,
DOCKET NO.: ESX-L-4352-20
Vv,
Civil Action
MELVIN DIAZ, MD TRANSPORT, LLC,
ABC COMPANIES (1-10) (names being
fictitious) and JOHN DOES (1-10) (names
being fictitious),

Defendants.

 

SUPPLEMENTAL AUTO INTERROGATORIES

1. Have you ever made a claim or filed a lawsuit or worker's compensation claim
against anyone growing out of any personal injury to yourself? If so, list: (a) dates and
placed thereof (b) dates and place of the accident. (c) disposition of such claims.
(d)injuries sustained by you. (e) name and address of person or company against whom you
made a claim. (f) if suit or claim petition was filed, name of Court.

2. Indicate and itemize any and all medical expenses, salary or other income not paid by
PIP coverage that you claim were or are in any way caused by the accident that is subject of
this lawsuit.

3B} Have you ever been in an accident or incident of any kind in which you were injured or
hurt in any way? If so, state: (a) date and place of such accident, (b) names of persons
involved, (c) whether it resulted in a lawsuit and, if so, in which Court and state disposition
of such suit, (d) names and addresses of all attorneys, (e) names and addresses of all
medical experts and providers, (f) the injuries sustained by you.

4, State the names and addresses, of all physicians, pharmacies and health care
providers with whom you treated within the ten years preceding the accident in question,
indicating dates and reasons for treatment to the best of your knowledge.

5. Did you have private health insurance at the time of this motor vehicle accident? If
so, State:
Case 2:2 gus 48 02S BWP Wo Beaunent Ane P& ees 19/20/20 nRasmesvabaseBagelD: 31

(A) Please providethe policy number, group number and ID number.

(B) State whether any medical bills were submitted to your private health insurance
carrier. Ifnot, why not?

(C) Ifso, what has your private health nsurance carrier paid on your behalf as a result of
any treatment for your alleged injuries?

6. Identify all social/professional networking websites from the date of the subject
injury and currently (such as Facebook, Instagram, MySpace, Twitter, LinkedIn,
Meetup.com, Mylife, etc.) with your username and passwords.

7. Please list the number and service carrier associated with each cellular telephone used
by the Plaintiff and/or registered in the Plaintiffs name (this includes all numbers registered
to and/or used by the Plaintiff under a "family plan" or similar service) at the time of the
subject accident.

8. Did you reside with a parent or spouse who owned a vehicle on November 4, 2019?

9. Did you own a vehicle on November 4, 2019 whether it was operable or
inoperable?

10. ‘If yes, please provide the name and address of the insurance company for your vehicle
and attach a copy of your proof of insurance, registration and title.
Case 2:283vr 1G RBBRW 1A YW 20BOG USB teh13 PFE SHY 4 MAD IDPBEG AHO MagAGEID: 32

AUTHORIZATION FOR RELEASE OF PROTECTED HEALTH INFORMATION MEDICAL RECORDS

This authorization is effective April 14, 2003, pursuant to the Department of Health and Human Services Standards for
Privacy of Individually Identifiable Health Information, 45 C.F.R. Parts 160 and 164, promulgated pursuant to the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), Title I], Subtitle F, §§ 261-264, Public Law 104-191.

TO: Provider Name:
Provider Address:

RE: Patient Name:
Patient Address:

Patient Date of Birth:
Patient Social Security No.:
Date of Service:

Lawsuit Case Name:
Docket Number:

I,

, am a plaintiff/patient and/or plaintiff/personal representative of the above named patient in the

above-referenced civil action pending in Superior Court of New Jersey, Law Division, . . [hereby execute this
Authorization for the disclosure of health information for purposes of the above litigation.

1. [hereby authorize and direct that a true and complete copy of my entire medical file/records be copied and
produced, to the attorney identified in Section 2, which authorization includes but is not limited to:

Any and all records pertaining to office visits and appointments;
Inpatient or outpatient medical record tests and reports;

Radiology records and reports;

Cytology records and reports;

Hospital records and reports;

Billing statements and invoices;

Autopsy records and reports;

Consulting physicians’ reports and records;

Laboratory/clinic records and reports;

Surgical procedure records and reports;

Records and notes regarding personal histories, medical histories, social histories, family histories;
Records and notes regarding alcohol and drug usage;

Records and notes regarding psychotherapy/psychiatric records and notes;
HIV records and reports;

Physician orders;

Nurses’ notes;

Progress notes;

Medication notes and prescriptions;

Correspondence;

Reprints/radiographic copies of actual x-ray film;

Reprints/radiographic copies of actual medical scans;
Reprints/radiographic copies of all radiographic films and/or data;

Actual pathology materials, including but not limited to slides, tissue blocks, recuts and stains; and

Any or all other documents and writings whether they be regarding medical and/or non-medical
services.

2. [authorize that the above documents be forwarded to Gregory S. Pennington, Esquire, Traub Lieberman Straus
& Shrewsberry LLP, 322 Highway 35 South, Red Bank, New Jersey 07701.
Case 2:2058r tZQ8-SRW ibPWooROSUsisatshsp FHledrha/40l20 wPageabofeadagelD: 33

3. I further authorize you to provide Gregory S. Pennington, Esquire, Traub Lieberman Straus & Shrewsberry LLP
at the address listed in Section 2, a periodic update of any and all materials referenced above and pertaining to any and all
subsequent care and treatment provided to me, as requested.

4. This authorization is valid for all requests made to you until the termination of the above referenced civil
lawsuit pursuant to 45 C.F.R. Part 164.508(c)(iiv).

5. I hereby waive all privileges with respect to production of the above-referenced documents.

6. I direct that you are hereby released from any liability in connection with the disclosure of documents provided
pursuant to this authorization.

7. ] authorize that a copy of this authorization will suffice in lieu of the original.
8. understand that I have a right to revoke the authorization at any time by notifying your office staff in writing.
lam, however, aware that my revocation is not effective to the extent that the persons I have authorized to use and/or disclose

my protected health information have acted in reliance upon this authorization.

9. | understand that if my protected health information is disclosed to someone who is not required to comply with
the Federal Privacy Rule, then such information may be re-disclosed by the recipient and would no longer be protected.

10. T understand that you may not condition my treatment, payment, enrollment in a health plan, or eligibility for
benefits upon the provision of this authorization. 45 C.F.R. Part 164.508(b)(4).

11. I understand that I have a right to refuse to sign this authorization.

12. T understand that I may see and copy the information described on this form if ask for it and that I will receive
a copy of this authorization after I sign it.

 

 

Witness Patient Signature

 

Patient Name Printed

 

Date

OR

 

Witness Personal Representative

 

Name of Personal Representative

 

Relationship of Personal Representative to Patient
Case 2:22sevr AVABSRW1bAWooBgumeatsrd ied 1a/3nle0 Page RBol aBEAEID: 34

Gregory S. Pennington, Esq. 019001997

TRAUB LIEBERMAN STRAUS & SHREWSBERRY LLP
322 Highway 35 South

Red Bank, New Jersey 07701

732-985-1000

Attorneys for Defendants: Melvin Diaz and MD Transport, LLC
TLSS File No.: 2410.0054

JADE S. WHITE, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: ESSEX COUNTY
Plaintiff,

DOCKET NO.: ESX-L-4352-20
V.

Civil Action
MELVIN DIAZ, MD TRANSPORT, LLC,

ABC COMPANIES (1-10) (names being PROOF OF ATTORNEY MAILING
fictitious) and JOHN DOES (1-10) (names
being fictitious),

Defendants.

 

1. I, the undersigned, am Gregory S. Pennington, attorney(s) for Melvin Diaz and MD
Transport, LLC, in the above-entitled action.

2. On October 19, 2020, I eFiled via eCourts the ANSWER, SEPARATE DEFENSES,
ANSWERS TO ALL CROSS-CLAIMS, DEMAND FOR DAMAGES, JURY DEMAND,
DESIGNATION OF TRIAL COUNSEL, NOTICE PURSUANT TO RULES 1:5-1 AND 4:17-
4(c), DEMAND FOR INTERROGATORIES, DEMAND FOR EXECUTED HIPAA MEDICAL
AUTHORIZATIONS AND CERTIFICATION and forwarded via U.S. Postal Service a courtesy

copy to McHugh & Imbornone, P.A. at said addressee’s last known address.
Case 2:28ssur GAB SRW ieAW/20 DO GUBSA ter FledHY3U20 PaaeABolasRageld: 35

I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are willfully false, I am subject to punishment.

Dated: October 19, 2020 onze
Z xy >" .

=

 

TRAUB LIEBERMAN STRAUS &
SHREWSBERRY LLP

Gregory S. Pennington

Attomeys for Defendants: Melvin Diaz and MD
Transport, LLC
Case 2:26 142 RSSDW-LEMY 2PAPUMERE dA HledLORMGn.-PAISeD HABPagelD: 36

Civil Case Information Statement

Case Details: ESSEX | Civil Part Docket# L-004352-20

Case Caption: WHITE JADE VS DIAZ MELVIN Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
Case Initiation Date: 06/29/2020 VERBAL THRESHOLD)

Attorney Name: GREGORY STEPHEN PENNINGTON Document Type: Answer

Firm Name: TRAUB LIEBERMAN STRAUS & Jury Demand: YES - 6 JURORS

SHREWSBERRY LLP Is this a professional malpractice case? NO

Address: 322 HIGHWAY 35 Related cases pending: NO

RED BANK NJ 07701 If yes, list docket numbers:

Phone: 7329851000 Do you anticipate adding any parties (arising out of same
Name of Party: DEFENDANT : MD TRANSPORT, LLC transaction or occurrence)? NO

Name of Defendant’s Primary Insurance Company

(if known): Lancer Insurance Company Are sexual abuse claims alleged by: JADE S WHITE? NO

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

10/19/2020 /s/ GREGORY STEPHEN PENNINGTON
Dated Signed
